DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

3.       Claims 1-20 is rejected under 35 U.S.C. 112(b), second paragraph, as being vague and indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the reasons stated below.
          Regarding claims 1, 5, 12, and 14, the claims recite “the maximum” without antecedent basis for defining or clarifying what a maximum refers to. Claims 2-4, 6-11, 13, and 15-18 are rejected for being dependent on claim 1 but would be overcome upon further clarification on “the maximum”. The Examiner provides the broadest reasonable interpretation in the claim rejection below as it pertains to “the maximum” as having the same amount of n-receivers as there are classification groups and/or channels.

      Claim Objections
4.     Claims 6-7 and 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 1-5, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uhm et al., US 2016/0100207 in view of Kumar et al., US 2014/0359644.

           Regarding claim 1, Uhm teaches of a personalized home shopping broadcast system (See [0005]) comprising: 
            one or more processors (See Fig.7, 705); 
            one or more memories (See Fig.7, 710); and 
           one or more programs that are stored in the one or more memories and executed by the one or more processors (See Fig.7 and [0064]-[0067]), wherein the one or more programs includes:
          a first instruction that, when executed, extracts a product classification group for each of a first receiver to an n-th receiver that receives and provides a home shopping channel from a product classification criterion (See Fig.3; [0003]-[0005];[0025]-[0026], [0036], [0057]-[0062] which discloses extracting the categories/themes of the content and matching with the receivers to determine which channel to provide), that includes a first product classification to a k-th product classification determined in advance (See Fig.3; [0003]-[0005]; [0018]-[0019]; [0026]-[0033]-[0036]; [0057]-[0062] which discloses of  classifying the product classifications in advance in delivering the classified products through the channels), based on a viewing history of the home shopping channel received from each of the first to n-th receivers where each of “n” and “k” is a natural number of 2 or higher (See Fig.3; [0003]-[0005]; [0018]-[0019]; [0026]-[0033]-[0036]; [0057]-[0062] which discloses of using the viewing history to group the receivers and matching the categorized/themed content/products to the receivers in the shopping channel network where there are multiple n receivers and multiple product classifications thereby being a number of 2 or higher); 
       a second instruction that, when executed, specifies a basic content for a basic product to be provided through the home shopping channel (See Fig.3; [0031], [0034] [0048], [0052], and [0057] which discloses specifying/assigning and transmitting the media content programming for baby goods, thereby specifying basic products of baby goods on the basic content being transmitted on the channel as well as disclosing default commerce content for the channel/product recommended for the viewer); and
          a third instruction that, when executed, dynamically selects, from a plurality of contents, a first personalized content for a first product to be provided through the home shopping channel (See Fig.3; [0031], [0034], [0048], [0052], [0057], [0060]-[0063] personalized content through at least user selection and which discloses specifying/assigning and transmitting the media content programming for baby goods, thereby selecting personalized content of baby goods for baby good products/goods) such that the number of product classification groups, each of which includes at least one of a product classification of the basic product and a product classification of the first product among the product classification groups for the first to n-th receivers, becomes the maximum (See Fig.3; [0003]-[0005]; [0018]-[0019]; [0026]; [0031]-[0036]; [0042]-[0048],[0052]-[0062] which discloses classification groups such as baby, home, garden, and sporting goods to be received via the channels to the multiple n receivers, where “the maximum” is construed to having the same amount of n-receivers as there are classification groups and/or channels as depicted in fig.3 where the product channel is transmitted to each ST receiver. Moreover, it is disclosed that the receivers may also request from a listing of all of the virtual channels and request from 1-N virtual channels from which separate content may be broadcast, thereby also being a maximum since each product has its own channel and is correlating to only one channel as in the listing, thereby also being a maximum).
      Uhm is silent with respect to the basic and personalized content being provided for a predetermined time period according to a broadcasting schedule.
       However, in the same field of endeavor, Kumar teaches of the basic and personalized content being provided for a predetermined time period according to a broadcasting schedule (See [0015], [0036], [0038], [0041], [0064], and [0073] which discloses of the schedule for displaying the video promoting the product).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Uhm to have incorporated the teachings of Kumar for the mere benefit of adequately allowing the viewer to view the content at known times.
       Regarding claim 2, the combination of Uhm and Kumar teaches the personalized home shopping broadcast system of claim 1, wherein the one or more programs further include: a fourth instruction that executes one of a first transmission mode, a second transmission mode and a third transmission mode (See Uhm, [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses mode of transmission such as digital broadcast, analog, satellite, internet, wireless, and cable), wherein, in the first transmission mode, both of the basic content and the first personalized content are transmitted to each of the first to n-th receivers (See Uhm, [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses of broadcasting default recommended content as well as on demand content from selection of a channel as well as broadcasting; Kumar, [0032], [0058], and [0064] on demand and broadcasting), in the second transmission mode, contents to be respectively transmitted to the first to n-th receivers are selected between the basic content and the first personalized content based on the product classification groups for the first to n-th receivers and the selected contents are respectively transmitted to the first to n-th receivers (See Uhm, [0052] and [0060]-[0063] which also discloses user selection of the content or receiving a default commerce channel; Kumar, [0032], [0058], and [0064] on demand or broadcasted content), and in the third transmission mode, upon a request from at least one of the first to n-th receivers, one of the basic content and the first personalized content is transmitted to the at least one of the first to n-th receivers (See Uhm, [0052] and [0060]-[0063] which also discloses user selection of the content after receiving a default commerce channel; Kumar, [0032], [0058], and [0064] on demand).
       Regarding claim 3, the combination teaches the personalized home shopping broadcast system of claim 2, wherein in the second transmission mode, the first personalized content is transmitted to an i-th receiver among the first to n-th receivers where “i” is a natural number greater than or equal to 1 and smaller than or equal to “n” (See Uhm, [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses of on demand content from selection of a channel as well as recommended content; Kumar, [0032], [0058], and [0064] on demand) when a product classification group for the i-th receiver includes the product classification of the first product without including the product classification of the basic product, and the basic content is transmitted to the i-th receiver in the other cases (See Uhm, [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses of on demand channel selection otherwise broadcasting default recommended content; Kumar, [0032], [0058], and [0064]).
      Regarding claim 4, the combination teaches the personalized home shopping broadcast system of claim 1, wherein the basic product and the first product belong to product classification different from each other among the first to k-th product classifications (See Uhm, Fig.3; [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses of default categories and channel selection of categories thereby being different categories when selecting a different channel).
      Regarding claim 5, the combination teaches the personalized home shopping broadcast system of claim 1, wherein the one or more programs further include: a fifth instruction that, when executed, dynamically selects each of a second personalized content for a second product to an m-th personalized content for an m-th product that are to be provided through the home shopping channel for the predetermined time period such that the number of product classification groups (See Uhm, Fig.3; [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses of on demand and default selecting of recommended content for different products at different times and of updating the viewing trends and user profiles; Kumar, [0015], [0032], [0036], [0038], [0041], [0058], [0064], and [0073] which discloses of the schedule for displaying the video promoting the product and of on demand and/or push scheduling/broadcasting), each of which includes at least one of the product classification of the first product, product classifications of the second to m-th products, and the product classification of the basic product among the product classification groups for the first to n-th receivers, becomes the maximum where “m” is a natural number of 2 or higher (See Uhm, Fig.3; [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] of the classifications of all of the channels and products being promoted on each of the channels being able to be selected on demand by each of the receivers as well as the classifications of the defaulted recommended content based on the profiles/viewing trends of each of the receivers).
      Regarding claim 8, the combination teaches the personalized home shopping broadcast system of claim 5, wherein the basic product, the first product, and the second to m-th products belong to product classification different from one another among the first to k-th product classifications (See Uhm, Fig.3; [0042]-[0044], [0049]-[0052], [0060]-[0063], and [0072] which discloses of default categories and channel selection of categories thereby being different categories when selecting a different channel of which a different category and product is different on each channel).
       Regarding claim 16, the combination teaches the personalized home shopping broadcast system of claim 1, wherein the one or more programs further include: a seventh instruction that, when executed, transmits identification information on the product classification groups for the first to n-th receivers to the first to n-th receivers, respectively (See Uhm, [0027], [0044]; Kumar, [0015] which discloses transmitting information such as metadata and classification information to the receivers).
       Regarding claim 17, the combination teaches the personalized home shopping broadcast system of claim 1, wherein the “n” is either the total number of receivers that receive and provide the home shopping channel or the number of predetermined receivers that receive and provide the home shopping channel among the entire receivers (See Uhm, Fig.3; [0025]-[0031] and [0047]-[0049] which discloses the n of the receivers receiving and providing the home shopping channel to the viewer). 
      Regarding claim 18, the combination teaches the personalized home shopping broadcast system of claim 1, wherein each of the product classification groups for the first to n-th receivers include at least one of the first to k-th product classifications (See Uhm, Fig.3; [0025]-[0031] and [0047]-[0049] which discloses the classified products being providing to the receivers).       


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov